Citation Nr: 0707202	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-42 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disorder, now shown as degenerative joint disease, 
lumbar spine.

2.  Entitlement to service connection for a low back 
disorder, now shown as degenerative joint disease, lumbar 
spine.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to July 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing held in 
Atlanta, Georgia.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Service connection for a low back disorder was denied in 
a December 1997 rating decision.  The veteran was notified of 
this decision and of his appeal rights at that time and did 
not appeal the decision.  

2.  The evidence received since the December 1997 rating 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A December 1997 rating decision, denying the veteran's 
claims for entitlement to service connection for a low back 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
December 1997 rating decision to reopen the veteran's claim 
for entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

The Board notes that it is reopening the claim for 
entitlement to service connection for a low back disorder, 
which is a favorable determination.  Additionally, the Board 
is remanding the claim for additional development and 
adjudicative action.  Therefore, it need not go into whether 
VA has met its duties to notify and assist the veteran in 
connection with this claim, as the purpose of the remand will 
be to meet such duties.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed except as may be 
otherwise provided by regulation.  The exception to this rule 
is described under 38 U.S.C.A. § 5108, providing that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a rating decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The legal standard of what constitutes "new and material 
evidence" was amended in August 2001 and applies 
prospectively to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2006)).  Here, the application to 
reopen the claim for service connection for a low back 
disorder was filed after August 2001, and thus the amended 
standard applies.  

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis or 
degenerative joint disease, may be granted if manifest to a 
compensable degree within one year of separation from service 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran contends that he developed a low back disorder as 
a result of an injury he sustained while in service.  

Service connection for a low back disorder was denied by the 
RO in a December 1997 rating decision.  The relevant evidence 
of record at that time were the veteran's service medical 
records, including his retirement examination; the veteran's 
application for benefits; and VA treatment records.  The 
retirement examination showed no abnormalities of the spine 
or other musculoskeletal parts.  At the time of the 
examination the veteran reported recurrent back pain, and in 
his written explanation he noted that "During military duty 
I have been treat[ed] for back pain."  The examiner noted 
the veteran had mechanical low back pain in June 1996, 
followed by what appeared to read as "conservative 
[treatment]."  The veteran's original application for 
compensation claimed back pain in June 1980, August 1983, and 
April 1997.  The service medical records verify complaints of 
back pain in June 1980, August 1983, and April 1996. The VA 
records showed an October 1997 diagnosis of lumbosacral 
strain, and a medical opinion that the veteran had only 
moderate loss of function due to pain in his lumbosacral 
spine area.  The examiner reported that the veteran injured 
his lower back in a 1979 motor vehicle accident.  The service 
medical records verify that the veteran was in an accident 
involving a riding lawn mower in June 1980.  The veteran's x-
rays from September 1997 showed a normal lumbar spine.

The claim was denied due to there being no evidence of 
current disability, and no showing of a chronic condition in 
service.  The veteran was notified of the denial in a 
December 1997 letter, which included his appellate rights.  
He did not appeal the decision, and, therefore, the denial of 
service connection for low back disorder is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. 20.1103.  

Since the 1997 decision, the veteran has submitted new 
evidence, including private medical evidence showing he has 
current diagnosis of a low back disorder, which relates to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for a low back disorder.  
See 38 C.F.R. § 3.156(a) (2006).  Specifically, an October 
2003 MRI showed that the veteran had degenerative changes at 
the L4-5 and L5-S1 level.  Signal changes of the L5-S1 
protrusion suggest some tearing of the annulus but no frank 
extrusion.  Thus, this medical opinion provides evidence of a 
current disability.  The basis for the denial of service 
connection for a low back disorder in 1997 was that the 
veteran had not submitted evidence of a current disability.  
Therefore, this evidence establishes a new fact and cures the 
defect of the specified basis for the denial of service 
connection, and thus constitutes new and material evidence.  
See id.  Accordingly, the claim is reopened.

As stated above, the Board finds that additional development 
is warranted, which development is addressed below.  


ORDER

New and material evidence having been submitted, the petition 
to reopen the claim for service connection for a low back 
disorder is reopened.  To this extent, the claim is granted.


REMAND

The Board finds that additional development is needed in 
connection with the veteran's claims for service connection 
for a low back disorder.  The veteran has submitted competent 
medical evidence that he has a current low back disorder and 
he asserts that his condition is related to service in the 
United States Army.  

VA law states that an examination or opinion is necessary to 
make a decision on the claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i) (2006).  The Board finds that an examination 
and medical opinion are necessary in this case.  The veteran 
has provided competent medical evidence of a current low back 
disorder, and has stated that he injured his back after a 
riding lawn mower tipped over on top of him while in the 
Army.  It is also noted that an emergency room report from 
June 1980 shows that the veteran was complaining about his 
lower back, among other things, after a lawn mower tipped 
over on top of him.  It is asserted that the low back 
disorder is related to this accident.  That issue has not 
been the subject of a specific medical opinion, and the Board 
cannot otherwise use its own medical knowledge in resolving 
these matters. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
any current low back disorder.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether any current low back disorder 
is as likely as not (e.g., a 50 percent 
or greater probability) attributable to 
the veteran's service.  Any opinion 
should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

2.  If the claim remains denied, issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


